PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/474,513
Filing Date: 27 Jun 2019
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Jonathan V. Sry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	
The following grounds of rejection are applicable to the appealed claims.

A. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christianson et al. (U.S. Pat. No. 5,910,471) (“Christianson” hereinafter, wherein C refers to column and L refers to line) as evidenced by Plastics (Molding a thermoplastic, Chem13 News Magazine)(“Plastics” hereinafter).
	
Regarding claim 1, Christianson teaches a coated abrasive article (see Christianson at C16 L10, L19-20 and Fig. 4, also shown below, teaching the abrasive article 10’, and abrasive composites 16’), 

    PNG
    media_image2.png
    410
    920
    media_image2.png
    Greyscale

having a flexible backing (see Christianson at C16 L15 and Fig. 4 teaching a woven polyester backing 12’, and see Christianson at C10 L57 teaching that the backing needs to be strong and flexible), and 
an abrasive coat attached to the backing by a tie coat (see Christianson at C16 L16 and Fig. 4 teaching a thermoplastic polyester presize coating or tie coat 13’ interposed between the abrasive composites 16’ and the backing 12’),
wherein the tie coat forms a continuous layer (see Christianson at Fig. 4 illustrating that the tie coat 13’ is continuous), 
wherein the tie coat is liquid-softenable such that the tie coat maintains the flexible backing in a substantially rigid state when the tie coat is dry and allows the backing to flex when the tie coat is in its softened state (see Christianson at C16 L16 teaching a thermoplastic polyester presize coating or tie coat 13’).  Since the tie coat is a thermoplastic, the tie coat is in a substantially rigid state when the tie coat is dry but when high heat (i.e. hot water) is applied, the thermoplastic will soften and allow the backing to flex because the tie coat is in its softened state. As such, Christianson’s thermoplastic polyester tie-coat meets the claimed limitation requiring the tie coat to be capable of being liquid-softenable.
To be clear, the thermoplastic tie coat of Christianson is in a substantially rigid state when the tie coat is dry is evidenced by Plastics (see Plastics at page 3, 3rd paragraph evidencing that the thermoplastic beads inside a container are maintaining their individual shapes, so they were hard, solid texture).
The softening of a thermoplastic tie coat in hot water is evidenced by Plastics (see Plastics at page 2, under Advanced preparation, 1st bullet teaching that water should be heated to a temperature of at least 60o C, and the temperature between 80o C and 85o C softens the thermoplastic sufficiently and allows time for molding).  

B. Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stoetzel et al. (U.S. Pat. No. 5,700,302 A) (“Stoetzel” hereinafter, wherein C refers to column and L refers to line) in view of Ohishi et al. (U.S. Pub. No. 2011/0092137 A1) (“Ohishi” hereinafter), as evidenced by Sato with respect to rejection of claim 2 only (U.S. Pub. No. 2013/0289157 A1)(“Sato” hereinafter).

Regarding claim 1, Stoetzel teaches a coated abrasive article (see Stoetzel at C4 L57 and Fig. 1, also shown below, teaches a structured abrasive article 10, which is taken to meet the claimed coated abrasive article), 

    PNG
    media_image3.png
    549
    800
    media_image3.png
    Greyscale

having a flexible backing (see Stoetzel at C4 L58 and Fig. 1 teaching a backing 11).  Stoetzel also teaches that the backing may also contain a treatment or treatments to seal the backing and/or modify the physical properties of the backing (see Stoetzel at C5 L8-10), and the purpose of these treatment coats features tailor flexibility in the list (see Stoetzel at C6 L7-10), which is taken to meet the claimed flexible backing), and 
an abrasive coat attached to the backing by a tie coat (see Stoetzel at C4 L62 and Fig. 1 teaching a structured abrasive layer 17, and see Stoetzel at C4 L62 and Fig. 1 teaching a tie coat 16).  In addition, Stoetzel teaches that the structured abrasive layer 17 includes abrasive composites 18 comprising a plurality of abrasive particles 19 dispersed in binder 20 (see Stoetzel at C4 L65-67)), 
wherein the tie coat forms a continuous layer (see Stoetzel at Fig. 1 teaching that the tie coat 16 forms a continuous layer).
	Stoetzel further teaches that the binder system used in the abrasive layer in the abrasive articles of the disclosure is formed from a binder precursor (see Stoetzel at C6 L54-56).  The tie coat is formed from a tie coat precursor (see Stoetzel at C6 L58).  Both comprises a resinous adhesive in an uncured and flowable state that is capable of solidifying (see Stoetzel at C6 L59-60), and both can include the same components, or they can be different (see Stoetzel at C6 L60-61).  Stoetzel also teaches materials suitable for forming the abrasive binder and the tie coat are precursors comprising reactive components that are curable using radiation, referred to as radiation curable materials (see Stoetzel at C7 L24-28).  Examples of free radical curable materials wherein acrylate resins and aminoplast derivatives having pendant beta-unsaturated carbonyl groups are featured in the list (see Stoetzel C7 L67-C8 L3).
Stoetzel does not explicitly teach that the tie coat is liquid-softenable such that the tie coat maintains the flexible backing in a substantially rigid state when the tie coat is dry and allows the backing to flex when the tie coat is in its softened state.
	Like Stoetzel, Ohishi teaches a coated abrasive article (see Ohishi at [0001]), 
an abrasive coat (see Ohishi at [0053] and Fig 1), 
a flexible backing (see Ohishi at [0054] teaching a substrate 1, a backing, preferably a flexible material) and 
a tie coat (see Ohishi at [0053] and Fig 1 teaching lower layer 3, taken to meet the claimed a tie coat, contains a resin), 
wherein the tie coat is liquid-softenable such that the tie coat maintains the flexible backing in a substantially rigid state when the tie coat is dry and allows the backing to flex when the tie coat is in its softened state (see Ohishi at [0053] teaching lower layer 3 or a tie coat, contains a resin). Lower layer 3 contains a resin that is photocurable acrylic compound, generally has (meth)acryloyl group (see Ohishi at [0064]). Examples comprise acryloylmorpholine (see Ohishi at [0065]). 
The composition of the lower layer 3 and the tie coat of the present application (see Specification at page 4 line 19 and claim 3) appears to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II. Thus, based on the resin composition in lower layer 3, lower layer 3 appears to be capable of maintaining the flexible backing in a substantially rigid state when dry and allows the backing to flex when in its softened state.
	The acryloylmorpholine in Ohishi fits the description of the aminoplast derivatives having pendant beta-unsaturated carbonyl groups taught by Stoetzel as shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Ohishi further teaches that where abrasive material products are industrially mass-produced, it is necessary the process in which the steps of shaping an abrasive part, adhering it to a sheet-form substrate, and winding up the resulting abrasive material product are continuously conducted, so the shaped structures have to be adhered to the substrate in a short time (see Ohishi at [0058]). Ohishi further teaches that it is preferred that the binder which forms the lower layer 3 is at least partially cured through the radiation curing mechanism to adhere onto a surface of the substrate (see Ohishi at [0058]).
As such, one of ordinary skill in the art would appreciate that the acryloylmorpholine in Ohishi fits the description of the aminoplast derivatives having pendant beta-unsaturated carbonyl groups taught by Stoetzel, and Ohishi teaches the short process time as outlined above for abrasive materials that are industrially mass-produced.  It would have been obvious to use the acryloylmorpholine in Ohishi in Stoetzel’s tie coat resin because acryloylmorpholine fits the description of the aminoplast derivatives having pendant beta-unsaturated carbonyl groups taught by Stoetzel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the acryloylmorpholine resin of Ohishi in Stoetzel’s tie coat resin so as to achieve a short process time for abrasive materials that are industrially mass-produced and because acryloylmorpholine fits the description of the aminoplast derivatives having pendant beta-unsaturated carbonyl groups.

Regarding claim 2, Stoetzel as modified by Ohishi teaches the limitations as applied to claim 1 above, and Ohishi further teaches that the tie coat is a hydrogel (see Ohishi at [0065]). As mentioned in claim 1, lower layer 3 or tie coat is composed of acryloylmorpholine, which is a hydrogel, as evidenced by Sato. Sato discloses an adhesive hydrogel (see Sato at [0001]). The hydrogel is composed of (meth)acrylamide or a (meth)acrylamide derivative, and examples comprise acryloyl morpholine (see Sato at [0024]). Thus, the tie coat composed of acryloylmorpholine is a hydrogel.

Regarding claim 3, Stoetzel as modified by Ohishi teaches the limitations as applied to claims 1 and 2 above, and Ohishi further teaches that the tie coat contains an acryloyl morpholine oxide UV-curable monomer (see Ohishi at [0060] teaching that the lower layer 3 is substantially formed from a radiation-curable liquid binder). Ohishi further teaches that a photocurable acrylic compound generally has (meth)acryloyl group (see Ohishi at [0064]), examples include acryloylmorpholine (see Ohishi at [0065]), and UV rays may be radiated from the upper side of the substrate 1 to make the binder in lower layer 3 (or tie-coat) non-flowable (see Ohishi at [0135]).
The composition of the lower layer 3 and the tie coat of the present application (see Specification at page 4 line 19 and claim 1) are similar, so it would have similar properties because “products of identical chemical composition cannot have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II.

Regarding claim 4, Stoetzel as modified by Ohishi teaches the limitations as applied to claim 1 above, and Stoetzel further teaches that the backing is a non-woven web or foam (see Stoetzel at C5 L2-7 teaching that the backing can be any suitable material typically used for conventional abrasive backings, and examples of materials for the backing features nonwoven web in the list).

C. Claims 6 – 12, 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoetzel in view of Ohishi as applied to claim 1 above, and further in view of Hibbard (U.S. Pub. No. 2006/0178090 A1).

Regarding claim 6, Stoetzel as modified by Ohishi teaches the limitations as applied to claim 1 above, and Stoetzel further teaches that the abrasive coat comprises a cured abrasive slurry containing a plurality of abrasives particles (see Stoetzel at C4 L65-67 and Fig. 1, teaching that the structured abrasive layer 17 includes abrasive composites 18 comprising a plurality of abrasive particles 19 dispersed in binder 20).  
In addition, Stoetzel teaches that the binder precursor and/or tie coat precursor can further include additives (see Stoetzel at C11 L62-63), wherein the use of these can affect the erodability of the abrasive composite (see Stoetzel at C12 L1-2).  In some instances, an additive is purposely added to make the abrasive composite more erodible, thereby expelling dulled abrasive particles and exposing new abrasive particles (see Stoetzel at C12 L2-5).
Stoetzel does not explicitly teach that the abrasive slurry is soluble such that it retains the abrasive particles on the backing when in its solid state, and releases the abrasive particles from the backing during the process of dissolution to a dissolved state.
Like Stoetzel, Hibbard teaches an abrasive (see Hibbard at Title).  Hibbard further teaches that the disclosure provides an abrasive cleaning article comprising a substrate, and an abrasive coating to releasably secure abrasive particles to the substrate, wherein the abrasive coating consists essentially of a water-soluble binder, and the abrasive particles release from the water-soluble binder and substrate upon contact with water (see Hibbard at [0009]).
	In addition, Hibbard teaches the abrasive coating 120 carries and secures the abrasive particles 124 to the substrate 110 (see Hibbard at [0028] and Figs. 1 and 2).  The abrasive coating 120 comprises a water-soluble binder 126, wherein the water-soluble binder 126 is solidified to carry and secure the abrasive particles 124 to the substrate 110 until the abrasive cleaning article 100 is exposed to a solvent (see Hibbard at [0028] and Figs. 1 and 2).  The solvent begins dissolving the water-soluble binder 126 and the abrasive particles 124 release from the abrasive cleaning article (see Hibbard at [0028] and Figs. 1 and 2).
Furthermore, Hibbard teaches that during cleaning, the surface may include built-up dirt, debris, or mineral deposits, which require more than a detergent for removal (see Hibbard at [0002]).  Therefore, it may be necessary to use a cleaning article that has scouring capabilities that may come from the substrate itself or from the abrasive materials added to the substrate (see Hibbard at [0002]).  Thus, providing a cleaning article, which itself has scouring capabilities, with an abrasive material enhances the scouring effect of the cleaning article (see Hibbard at [0002]).
As such, one of ordinary skill in the art would appreciate that the water-soluble binder in Hibbard is solidified to carry and secure the abrasive particles until it is exposed to a solvent which begins to dissolve the water-soluble binder and release the abrasive particles, and seek those advantages by adding the water-soluble binder in Stoetzel’s abrasive slurry as an additive so as to enhance the scouring effect of the cleaning article.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the water-soluble binder in Hibbard in Stoetzel’s abrasive slurry as an additive so as to enhance the scouring effect of the cleaning article because the water-soluble binder secures the abrasive particles when solidified until it is exposed to a solvent and begins to dissolve and release the abrasive particles.

Regarding claim 7, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1 and 6 above, and Stoetzel further teaches that the abrasive slurry is a UV light cure abrasive slurry (see Stoetzel at C7 L24-31 teaching that the materials suitable for forming the abrasive binder and the tie coat are precursors comprising reactive components that are curable using radiation, referred to as radiation curable materials, and “radiation curable” refers to curing mechanisms that involve polymerization and/or crosslinking resin systems upon exposure to ultraviolet radiation).

Regarding claim 8, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1 and 6-7 above, and Stoetzel further teaches wherein the slurry dissolves into a polishing compound upon activation by liquid (the limitations of claim 8 is directed towards the function of the abrasive slurry. However, the function as outlined in the claim limitation fails to recite any additional structural limitations of the abrasive slurry and as such, this claim is being treated as being taught by the prior art as outlined above).


Regarding claim 9, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1 and 6-8 above.  The limitation of claim 9 is directed towards the liquid water.  However, the “liquid is water” as outlined in the claim limitation fails to recite additional structural limitations to the article of claim 1, and as such, this claim is being treated as being taught by Ohishi.  While this is not dependent on claim 3, the acryloyl morpholine resin of Ohishi is expected to perform in the same way.

Regarding claim 10, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1 and 6 above, and Stoetzel further teaches that the cured undissolved slurry has a surface texture comprising geometric forms (see Stoetzel at Fig. 1 teaching that the structured abrasive layer 17 demonstrates the claimed limitations).

Regarding claim 11, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1, 6 and 10 above, and Stoetzel further teaches that the geometric forms are polygons (see Stoetzel at Fig. 1 teaching that the structured abrasive layer 17 demonstrates pyramidal geometric forms, thus are polygons and meeting the claimed limitations).

Regarding claim 12, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1 and 6 above, and Stoetzel further teaches that the abrasive particles are formed of vermiculite, alumina or silicon carbide (see Stoetzel at C11 L20-23 teaching examples of abrasive articles wherein aluminum oxide (another name for alumina) is featured in the list).

Regarding claim 15, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1 and 6 above, and Hibbard further teaches that the whole particles are released from the backing during the process of dissolution (see Hibbard at [0009] teaching that the abrasive particles release from the water-soluble binder and substrate upon contact with water, which is taken to meet the claimed limitation).

Regarding claim 16, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1, 6 and 15 above, and Stoetzel further teaches that some of the plurality of abrasive particles are formed of alumina, and alumina abrasive particles in the range of 5 to 14 micrometers are freed from the backing during the process of dissolution (see Stoetzel at C11 L20-23 teaching examples of abrasive articles features aluminum oxide (another name for alumina) in the list, and Stoetzel at C11 L16-17 teaching that the abrasive particles typically have a particle size in a range of about 0.1-1500 micrometers).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
In addition, Hibbard teaches that the abrasive particles release from the water-soluble binder and substrate upon contact with water (see Hibbard at [0009]).

Regarding claim 17, Stoetzel as modified by Ohishi and Hibbard teaches the limitations as applied to claims 1, 6 and 15 above, and Hibbard further teaches that the abrasive particles are non-erodible (see Hibbard at [0028] teaches that the water-soluble binder 126 is solidified to carry and secure the abrasive particles 124 to the substrate 110 until the abrasive cleaning article 100 is exposed to a solvent, thus teaching that the abrasive particles are non-erodible because it is secured by the water-soluble binder).

D. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stoetzel in view of Ohishi as applied to claims 1 and 4 above, and further in view of Culler et al. (U.S. Pub. No. 2010/0255254 A1) (hereinafter referred to as “Culler”).

Regarding claim 5, Stoetzel as modified by Ohishi teaches the limitations as applied to claims 1 and 4 above, and but Stoetzel does not explicitly teach a thermoplastic nonwoven web backing but does appreciate that the yarns in the cloth backing can be natural, synthetic, or combinations thereof (see Stoetzel at C5 L26-27), and examples of synthetic yarns include polyester yarns (see Stoetzel at C5 L30-31). And, as mentioned, Stoetzel teaches that the backing can be any suitable material typically used for conventional abrasive backings (see Stoetzel at C5 L2-7).
Like Stoetzel, Culler discloses structured abrasive article (see Culler at [0008]), a structured abrasive layer 130 (see Culler at [0032] and Fig 1C), affixed to and coextensive with the backing 110 (see Culler [0032] and Fig 1C), and teaches an optional adhesive layer 120 affixed to and coextensive with the major surface of the backing (see Culler at [0032] and Fig.1C).  Culler teaches that suitable backings include thermoplastic backing (see Culler at [0053]) and thermoplastic polymers include polyesters (see Culler at [0053]). As such, it is known to use thermoplastic polyester backings.  
In addition, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP § 2144.07).  In the instant case, the person of ordinary skill in the art would find the selection of a thermoplastic backing to be a routine selection from known materials. To be clear, the backings for these coated abrasive articles are typically substrates selected from either a thermoset or thermoplastic material. In the interest of compact prosecution, notably, there is no evidence or knowledge within the art that such a thermoplastic polymer would be critical or produce unexpected results. 

(2) Response to Argument
A. 102(a)(1) rejection as being anticipated by Christianson, as evidenced by Plastics (1st Ground of Rejection in the Appeal Brief).

Appellant cites that claim 1 is rejected under 35 U.S.C 102(b) (see Appeal Brief at page 3, paragraphs 1 and 5).
Examiner respectfully notes that the present application is filed after March 16, 2013, and is being examined under the first inventor to file provisions of the AIA .  As such, it is noted that the rejection is under 102(a)(1) and not 102(b) as asserted (see Final Rejection at page 4 paragraph 8).

Appellant discusses that the i) Office extends the term “liquid-softenable” to include “heat-softenable” and is not reasonable in light of the specification (see Appeal Brief at page 5, paragraph 4, and page 6, paragraphs 2-4), and ii) Office use of the Plastics reference is not only used as evidence, but inherently provides some motivation and is improper (see Appeal Brief at page 7, paragraphs 1-2).
It had been held that “if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus” (see MPEP § 2114.I.) and “an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim” (see MPEP § 2111).
Examiner respectfully notes that the claim 1 is directed to a product claim, and lines 4-6 wherein “liquid-softenable” as recited is a functional limitation.  As such, only the product structure is considered.
As mentioned in the rejection, the tie coat in Christianson is a thermoplastic (see Christianson at C6 L16) and as a thermoplastic, it has the capability of being softened with hot water.  Because hot water is a liquid, it falls under the broadest reasonable interpretation under liquid, thus the tie coat in Christianson that is a thermoplastic is liquid-softenable.    
Furthermore, since claim 1 is a product claim, the claim does not require contact with a liquid, but rather that the prior art product structure should be capable of the “liquid-softenable” property.  Applicant’s specification defines the “liquid-softenable” property as: “the tie-coat is liquid-softenable such that the tie coat maintains the flexible backing in a substantially rigid state when the tie coat is dry and allows the backing to flex when the tie coat is in its softened state, the method including further steps of: applying a liquid to the article to soften the tie coat” (see Applicant’s specification at page 3, lines 20-24).
In this case, as outlined in the rejection (please see page 4, paragraph 4 above), the Plastics reference evidences that a thermoplastic is hard with a solid texture and is softened in hot water (between 80o C and 85o C), wherein hot water is a liquid.  Thus, the thermoplastic is capable of the “liquid-softenable” property.
Therefore, it is the Examiner’s position to maintain the 102(a)(1) rejection because the thermoplastic tie coat in Christianson is expected to be liquid-softenable as claimed.
B. 103 rejection as being obvious over Stoetzel in view of Ohishi (2nd and 3rd Ground of Rejection in the Appeal Brief).

	Appellant discusses that Stoetzel teaches away from the claimed limitations in lines 4-6 of claim 1 because Stoetzel teaches that shelling is not desired (see Appeal Brief at page 9, paragraph 1 to page 10, paragraph 2), and introducing a tie layer that allows the backing to flex when the tie coat is in its softened state is not a desirable characteristic in Stoetzel (Appeal Brief at page 11, paragraph 3 to page 12, paragraph 2).
	The cited teaching of Stoetzel (C1 L31-45; C1 L67 to C2 L5; and C18 L55-61) refers to shelling (i.e. the premature release of abrasive particles from the backing), which is undesirable in the abrasive art because it results in a loss of performance.  Shelling is related to the adhesion of the abrasive layer to the backing, and since the tie coat is between the abrasive layer to the backing, then it also related to the binder (or resin) in the tie coat.  The claimed binder/resin in the tie coat is the acryloyl morpholine oxide (ACMO) UV-curable monomer (in claim 3).
	Examiner respectfully disagrees that Stoetzel teaches away because the cited shelling is in reference to the manufacturing process at high speeds (see Stoetzel at C1 L64 to C2 L5), which means when the abrasive article is dry, and when there is no liquid involved (i.e., the abrasive article’s exposure to a liquid relates to the “liquid-softenable” limitation).  Additionally, there is no teaching in Stoetzel that indicates that the introduction of a tie layer that allows the backing to flex when the tie coat is in its softened state is not a desirable characteristic.  Stoetzel, however, teaches that the binder precursor and/or tie coat precursor can further include additives (see Stoetzel at C11 L62-63), and the amounts of these materials are selected to provide the desired properties (see Stoetzel at C11 L67 to C12 L1), which opens the teaching to further modifications.   
Furthermore, as mentioned, claim 1 is directed to a product claim, and lines 4-6 wherein “liquid-softenable” is recited is a functional limitation.  As outlined in the rejection (see page 6, paragraph 2 to page 8, paragraph 2 above), the tie coat binder/binder (i.e., aminoplast derivatives having pendant beta-unsaturated carbonyl groups) in Stoetzel is replaced by the acryloylmorpholine resin taught by Ohishi so as to achieve a short process time for abrasive materials that are industrially mass-produced and acryloylmorpholine fits the description of the aminoplast derivatives having pendant beta-unsaturated carbonyl groups.  Since the acryloylmorpholine resin taught by Ohishi and tie coat of the present application (see Specification at page 4, line 19 and claim 3) appears to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and § 2112.01 I and II).  Thus, the acryloylmorpholine resin taught by Ohishi is expected to be capable of being liquid-softenable, and meeting the coated abrasive article as claimed.
Therefore, it is the Examiner’s position to maintain the 103 rejection because Stoetzel does not teach away but the reference is open to tie coat modifications through additives.  Additionally, the modified tie coat in Stoetzel using the acryloylmorpholine resin taught by Ohishi is physically similar to the tie coat of the present application, thus the tie coat is expected to be liquid-softenable as claimed.
Appellant contends that the Office has not shown evidence that morpholine of ACMO is considered an aminoplast derivative, and even if it is, a disclosure of millions of compounds does not render obvious a claim, and the Examiner ignores the properties of the morpholine ring in the resulting polymer (Appeal Brief at page 10, paragraph 3 to page 11, paragraph 3).
It has been held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art" and “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” (In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP 2145.III and IV).  
The cited aminoplast derivative is in reference to the tie coat precursor materials in Stoetzel comprising reactive components that are curable using radiation, referred to as radiation curable materials (see Stoetzel at C7 L24-28).  Stoetzel teaches examples of free radical curable materials, wherein acrylate resins and aminoplast derivatives having pendant beta-unsaturated carbonyl groups are featured in the list (see Stoetzel at C7 L67 to C8 L3).  This teaching relates to how one of ordinary skill in the art would be able to modify the tie coat precursor of Stoetzel.  As seen in the Appeal Brief, Appellant disagrees with the modification because the Office has not shown evidence that morpholine of ACMO is considered an aminoplast derivative, and even if it is, a disclosure of millions of compounds does not render obvious a claim, and the Examiner ignores the properties of the morpholine ring in the resulting polymer.
Examiner respectfully notes that one of ordinary skill in the art would appreciate that both Stoetzel and Ohishi teaches radiation curable tie coat materials (see Stoetzel at C7 L24-28 and C7 L67 to C8 L3; and see Ohishi at [0060] teaching the lower layer 3 (or tie coat) is substantially formed from a radiation-curable liquid binder).  Ohishi further teaches that the resin generally has (meth)acryloyl group (see Ohishi at [0064]) and specific examples, wherein acryloylmorpholine featured in the list (see Ohishi at [0065]).  As outlined in the rejection (see page 7, paragraph 3 above), Examiner illustrated that the acryloylmorpholine fits the description of the aminoplast derivative of Stoetzel because of the structure of the compound, that is the pendant beta-unsaturated carbonyl group.  One of ordinary skill in the art would appreciate that the structure of acryloylmorpholine taught by Ohishi has a pendant beta-unsaturated carbonyl group that is a radiation curable material, and can be used in the tie coat.  Thus, the combined teachings of Stoetzel and Ohishi would have suggested to one of ordinary skill in the art to use acryloylmorpholine as a tie coat radiation curable material, even if acryloylmorpholine (or ACMO) is not an aminoplast derivative because ACMO possess a structure that is “radiation curable”, and can be used in the tie coat.
Furthermore, Examiner is not concerned about the properties of the morpholine ring in the resulting polymer because “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art".  As mentioned, the combined teachings of Stoetzel and Ohishi would have suggested to one of ordinary skill in the art to use acryloylmorpholine as a tie coat radiation curable material.
Therefore, it is the Examiner’s position to maintain the 103 rejection because the combination of Stoetzel and Ohishi teaches that the tie coat materials are radiation curable, and would have suggested to one of ordinary skill in the art to use acryloylmorpholine (or ACMO) because it has been used as a tie coat radiation curable material.

Appellant contends that there is no reason for person of ordinary skill to use ACMO to deliberately make the tie coat liquid-softenable against the caution of Stoetzel (see Appeal Brief at page 12, paragraph 5 to page 13, paragraph 5).
It has been held that “mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention” (see MPEP 2145.II).
As mentioned, Examiner respectfully notes that Stoetzel does not teach away, and “liquid-softenable” is a functional limitation.  Furthermore, as outlined in the rejection (see page 6, last paragraph to page 8, 2nd paragraph above), the acryloylmorpholine resin taught by Ohishi and tie coat of the present application (see Specification at page 4, line 19 and claim 3) appears to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and § 2112.01 I and II).  Thus, the acryloylmorpholine resin taught by Ohishi is expected to be capable of being liquid-softenable, and meeting the coated abrasive article as claimed.  The prior art does not have to explicitly teach the deliberate use of ACMO to be liquid-softenable.
Furthermore, Examiner respectfully notes that “if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case… rebuttal evidence and arguments can be presented in the specification… or by way of an affidavit or declaration… however, arguments of counsel cannot take the place of factually supported objective evidence” (see MPEP § 2145.I).  In this instance, the applicant should provide proof or evidence that the acryloylmorpholine resin taught by Ohishi in the tie coat would not result in a product that is “liquid-softenable”.
Therefore, it is the Examiner’s position to maintain the 103 rejection because the acryloylmorpholine resin taught by Ohishi is expected to be capable of being liquid-softenable as claimed.

C. 103 rejection as being obvious over Stoetzel in view of Ohishi and Hibbard (4th Ground of Rejection in the Appeal Brief).

	Appellant contends that Examiner wrongfully concluded that the feature in claim 6 lines 3-5 is not taught away by Stoetzel because Stoetzel teaches shelling is a problem to be solved (see Appeal Brief at page 14, paragraph 2 to page 16, paragraph 2).
Examiner respectfully disagrees that Stoetzel teaches away because as outlined in the rejection (please see page 9, last paragraph to page 10, 1st paragraph above), Stoetzel teaches that the binder precursor and/or tie coat precursor can further include additives… wherein the use of these can affect the erodability of the abrasive composite… in some instances, an additive is purposely added to make the abrasive composite more erodible, thereby expelling dulled abrasive particles and exposing new abrasive particles (see Stoetzel at C11 L62 to C12, L5), thus opening up the abrasive layer or the article to further modifications.  Moreover, the cited shelling in Stoetzel is in reference to the manufacturing process at high speeds (see Stoetzel at C1 L64 to C2 L5), which means when the abrasive article is dry, not during exposure to a liquid.
Furthermore, Hibbard teaches a water-soluble binder that is solidified to carry and secure the abrasive particles until it is exposed to a solvent which begins to dissolve the water-soluble binder and release the abrasive particles.  Thus, one of ordinary skill in the art would be able to combine the teachings of both Stoetzel and Hibbard.
Additionally, the phrase “wherein the abrasive slurry is soluble such that it retains the abrasive particles on the backing when in its solid state, and releases the abrasive particles from the backing during the process of dissolution to a dissolved state” in claim 6 is a functional limitation.  The water-soluble binder of Hibbard is expected to be capable of the function as claimed.
Therefore, it is the Examiner’s position that the 103 rejections of the claims as set forth above should be maintained because the combined Stoetzel and Hibbard references would have suggested to one of ordinary skill in the art the limitations of the abrasive coat and slurry as claimed.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        04/06/2022


Conferees:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731          
                                                                                                                                                                                              /CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.